512 So. 2d 263 (1987)
Gonzalo PAEZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 87-1945.
District Court of Appeal of Florida, Third District.
August 25, 1987.
Rehearing Denied September 28, 1987.
Gonzalo Paez, in pro. per.
Robert A. Butterworth, Atty. Gen., for appellee.
Before HENDRY, NESBITT and FERGUSON, JJ.
PER CURIAM.
Paez appeals from the trial court's order denying his Florida Rule of Criminal Procedure 3.850 motion for post-conviction relief. Where a defendant's judgment and sentence *264 were finalized after 1984, the rule requires that such motions be filed no later than two years from the date the judgment and sentence become final, absent allegations that "(1) the facts upon which the claim is predicated were unknown to the movant or his attorney and could not have been ascertained by the exercise of due diligence, or (2) the fundamental constitutional right asserted was not established within the period provided for herein and has been held to apply retroactively." Fla. R.Crim.P. 3.850. Paez's motion was not filed until May 7, 1987, more than two years after the date his judgment and sentence became final, which was May 3, 1985, according to Paez's own motion. Furthermore, Paez's motion did not contain allegations of either of the exceptions listed in rule 3.850. Therefore, the trial court properly denied Paez's motion. Accordingly, the order under review is
Affirmed.